Citation Nr: 0843604	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 

2. Entitlement to an increased initial evaluation for post 
traumatic arthritis of the cervical spine, currently rated as 
30 percent disabling.

3.  Entitlement to an increased initial evaluation for post-
traumatic arthritis, right shoulder (major), currently rated 
as 20 percent disabling.

4.  Entitlement to an increased initial evaluation for post-
traumatic arthritis, left shoulder, rated as 20 percent 
disabling.

5.  Entitlement to an earlier effective date (EED) for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), prior to 1999. 





REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1947 to October 
1951.  Various documents in the file show that he was born in 
1929 or 1930.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  
 
The veteran also has service connection for residuals of 
shrapnel wound to the right hand, which is rated as 
noncompensably disabling.

The Board remanded the case in May 2004 for development, 
primarily to include a social and industrial survey (SIS).

Since then actions have been taken to increase the ratings 
for most of the service-connected disabilities and to grant a 
TDIU from 1999.  His initial clam for service connection was 
filed May 19, 1994, and this was the date from which he 
thereafter sought increased ratings.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran and his lawyer withdrew in writing his appeal on 
the issues of entitlement to increased ratings for post-
traumatic stress disorder (PTSD), post traumatic arthritis of 
the cervical spine, post-traumatic arthritis of the right 
shoulder (major), and post-traumatic arthritis of the left 
shoulder.

2.  The competent and probative medical evidence of record 
raises a reasonable doubt as to whether the veteran's 
service-connected disabilities in the aggregate rendered him 
unable to obtain and maintain any form of gainful employment 
from the date of his claim, May 19, 1994. 


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issues of entitlement to increased ratings for post-
traumatic stress disorder (PTSD), post-traumatic arthritis of 
the cervical spine, post-traumatic arthritis of the right 
shoulder (major), and post-traumatic arthritis of the left 
shoulder, the Board does not have jurisdiction to consider 
those claims.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a TDIU are met from May 19, 
1994.  38 U.S.C.A. §§ 1155, 5103, 5107(b), 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.321, 3.400, 3.340, 
3.341, 4.15, 4.16, 20.200, 20.201, 20.302 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein on the 
issue which has not been withdrawn, the Board finds that any 
defect in the notice or assistance provided to the veteran 
constitutes harmless error.

II.  Increased ratings for PTSD, post traumatic arthritis of 
the cervical spine,
post-traumatic arthritis of the right shoulder (major),
and post-traumatic arthritis of the left shoulder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues as to increased ratings for PTSD, post traumatic 
arthritis of the cervical spine, post-traumatic arthritis of 
the right shoulder, and post-traumatic arthritis of the left 
shoulder were fully developed by the RO and certified to the 
Board on appeal.  In correspondence from the veteran, he 
indicated he was withdrawing his appeal on those issues.  He 
subsequently withdrew that withdrawal.  The action was 
modified by his lawyer who, in writing, stated that, in the 
event the EED claim were granted for the TDIU issue, those 
issues would be withdrawn.  As will be noted below, the Board 
is granting the earlier effective date for the TDIU from May 
1994.   

Thus, there remain no allegations of errors of fact or law 
for appellate consideration as to the increased ratings 
issues, the Board does not have jurisdiction to review them, 
and they must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).


III.  Earlier effective date for TDIU, prior to 1999

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The ratings assigned for the veteran's service-connected 
disabilities when initially granted from the date of his 
claim, May 19, 1994, were 30 percent for post-traumatic 
stress disorder (PTSD), 10 percent for post traumatic 
arthritis of the cervical spine, 10 percent for post-
traumatic arthritis, right shoulder (major), 10 percent for 
post-traumatic arthritis, left shoulder, and zero percent for 
residuals, shrapnel wound to the right hand.  Most of these 
ratings have since been increased effective from other dates, 
but that is not specifically pertinent to the issue at hand, 
which is whether these disabilities rendered him unable to 
work at that time.

At the time of his claim in May 1994, the veteran reported 
that he had worked for 31 years in a sedentary position with 
the railroad, starting in 1951; he retired in 1985 and then 
went back to work until 1992 for an oil company.  He had not 
worked since then.  He has a history of some other recent 
disabilities, including coronary artery disease, and had a 
myocardial infarction in 2000.

In this regard, it is noted that Social Security 
Administration (SSA) disability benefits were assigned from 
1994, with a primary diagnosis noted to relate to his 
service-connected neck and cervical arthritis.

Since the VA rating action which assigned the initial grant, 
commencing with a letter in January 2003 considered to be a 
Notice of Disagreement, the veteran's attorney has maintained 
that a TDIU from 1994 would satisfy the appeal.  There have 
been additional communications since then, all of which are 
of record.  Suffice it to state that the Board considers the 
most recent, post SOC and SSOC statements including one in 
August 2008, and another in October 2008, by the veteran's 
attorney to be comparable to a timely Substantive Appeal on 
the EED issue.

Clinical and evaluative reports are in the file from a 
variety of medial experts.  On a VA SIS undertaken as a 
result of the Board's May 2004 remand, the examiner opined 
that, due to his disabilities, he is unable to work.

A statement dated in September 2003 from a private medical 
expert, P.G.C., M.D., is of record, to the effect that after 
reviewing his entire file, he agreed with the SSA decision to 
find the veteran unemployable from 1994.  It was his opinion 
that, notwithstanding his PTSD, the orthopedic problems 
rendered him unemployable.

Several statements are of record from W.M.H., M.D., to the 
effect that he had evaluated the veteran's records and 
examined him and found that his neck and shoulder conditions 
rendered him unemployable.

Another statement is of record from B.O.S., M.D., dated in 
May 2005, relating to the veteran's overall problems and 
concluding that he could not work.

In addressing the EED concerns, it is clear that the veteran 
is not now able to work.  The issue is when that degree of 
disability commenced for VA compensation purposes.  Although 
the evidence is not unequivocal, and the veteran did not 
initially meet the threshold schedular standards for TDIU, 
the Board finds that the evidence is in approximate balance 
as to whether he has been unable to work solely due to 
service-connected disabilities since the date of receipt of 
his initial claim, on May 19, 1994.  


ORDER

The appeal for entitlement to increased ratings for post-
traumatic stress disorder (PTSD), post traumatic arthritis of 
the cervical spine, post-traumatic arthritis of the right 
shoulder (major), and post-traumatic arthritis of the left 
shoulder, is dismissed.

The EED for TDIU is granted from May 19 1994, subject to the 
regulatory provisions relating to the payment of monetary 
awards.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


